Citation Nr: 1419849	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  08-36 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as surviving spouse of the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to January 1993, with two years prior active service.  He died in April 2007.  The appellant is a former spouse of the Veteran's.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant testified at a Board hearing at the RO in Portland, Oregon in September 2010.  The transcript has been associated with the claims file.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran and the appellant reportedly married in February 2000.

2.  The Veteran and the appellant were legally divorced in January 2006; the divorce decree for this divorce is final and was entered by a Superior Court judge.

3.  The Veteran died in April 2007.  The death certificate listed his marital status as divorced.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran, for the purpose of receiving DIC have not been met.  38 U.S.C.A. §§ 101(3), 103, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify & Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Decision  

The appellant contends that she is entitled to DIC benefits as the surviving former spouse of the Veteran.
Governing law provides that DIC benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1304, 1310, 1311, 1541 (West 2002).  

VA death benefits may be paid to a surviving spouse who was married to the veteran (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; (2) for one year or more; or (3) for any period of time, if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. § 3.54.  For VA purposes, a marriage is considered valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

To be recognized as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits, the appellant must be a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  The appellant must also have lived with the Veteran continuously from the date of the marriage to the date of the Veteran's death except, as provided in 38 C.F.R. § 3.53(a), where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and the claimant cannot have remarried since the death of the Veteran and after September 19, 1962, or lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  Id.; 38 C.F.R. § 3.53, 3.55 (2013).  These criteria are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, copies of Vancouver, Washington Superior Court records from an internet site, here presumed valid and whose validity is not contested by the appellant, reflect that the Veteran and the appellant were divorced in January 2006.  The divorce decree for their divorce is final and was entered by a Superior Court judge in Vancouver, Washington.  The Veteran died in April 2007; and his marital status at the time of his death was listed on the death certificate as divorced. 

The appellant testified at the September 2010 Board hearing that she and the Veteran divorced after being advised by a private counselor that he would get more VA benefits if he was not married.  She indicated that they still loved each other and lived together and that she took care of him and stayed with him up until the time of his death.  She further asserted that even though they were divorced they held themselves out as married, even though people knew they had divorced.  (See September 2010 Travel Board testimony, pp. 7-9, 12-16).  In another undated written statement the appellant asserted that after they divorced they still spent time together and did not date other people.  She stated that they did not remarry each other because the Veteran did not want to saddle her with his debt.  Statements from her stepdaughter and a social worker also were submitted noting that the appellant took care of the Veteran prior to his death. 

The evidence does not show that the January 2006 divorce decree was set aside by a court of competent jurisdiction at any time prior to the Veteran's death, and the appellant has not contended that she was not divorced from the Veteran.  Indeed, the appellant fully admits that she divorced the Veteran and that they never remarried each other.  The appellant contends, however, that she should be entitled to DIC benefits because her divorce from the Veteran was not because they did not love each other, but rather due to ill-advice they received from a private counselor, and due to the Veteran's debt. 
The Board acknowledges and is sympathetic to the appellant's assertions that the divorce took place not because they did not love each other but because they wanted to receive better VA benefits and allow the appellant to not be burdened with the Veteran's debt.  However, the reason for the divorce is not at issue, nor is any other characteristic of the appellant's valid marriage to the Veteran, except for its termination in divorce.  As cited above, the criteria for recognition as a surviving spouse for purposes of entitlement to DIC requires that an appellant was the spouse of the Veteran at the time of the Veteran's death.  See 38 U.S.C.A. §§ 101(3), 1310; 38 C.F.R. §§ 3.5, 3.50(b).  As for the argument about continuous cohabitation and holding themselves out as married, although the appellant and Veteran were divorced at the time of the Veteran's death, continuous cohabitation may be a consideration in establishing a valid marriage in the context of a common law marriage.  As the Veteran died in the state of Washington, where the right to benefits accrued, the validity of marriage is determined under the laws of the state of Washington.  The state of Washington does not recognize a common law marriage.  RCW Chapter 26.04.  So the requirement of continuous cohabitation in a common law marriage does not apply in establishing a valid marriage in the state of Washington after the appellant and Veteran were divorced. 

And, even if as the appellant has asserted, she took care of the Veteran prior to his death, the record does not show and appellant has not asserted, that, following their divorce in January 2006, she and the Veteran remarried each other and a valid marriage under the laws of the state Washington cannot be established on the basis of a common law marriage. 

Also, for continuous cohabitation under 38 C.F.R. § 3.53, continuous cohabitation is a requirement when the parties to a valid marriage are separated, but not divorced.  As the appellant and Veteran were divorced and not separated, the provision for continuous cohabitation under 38 C.F.R. § 3.53 does not apply. 

The undisputed evidence of record shows that the appellant was not married to the Veteran at the time of his death.  Thus, the appellant's divorce from the Veteran bars her from eligibility for status as his surviving spouse.  Id.  
The Board finds that the criteria for establishing surviving spouse status are not met, and the appellant is not a proper claimant for the benefit sought.  Accordingly, her claim of entitlement to DIC must be denied as a matter of law.  See Sabonis, at 430. 


ORDER

Entitlement to DIC based on the appellant's status as surviving spouse of the Veteran is denied. 



____________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


